USDC IN/ND case 3:21-cv-00202-DRL-MGG document 6 filed 05/13/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JACKLYN CRYSTAL-MARIE BELL,

               Plaintiff,

                      v.                           CAUSE NO. 3:21-CV-202-DRL-MGG

 MARY LOFTUS and TCHAPET,

               Defendants.

                                 OPINION AND ORDER

       Jacklyn Crystal-Marie Bell, a prisoner without a lawyer, filed a complaint with four

unrelated groups of claims. ECF 1. Ms. Bell is a pretrial detainee at the Marshall County

Jail. She alleges she has been denied adequate medical treatment; that jail policies with

regard to hot water, cleaning supplies, and access to female hygiene products violate the

Constitution; that from January 15, 2021 to January 17, 2021, she was forced to wear a

soiled uniform and prevented from showering; and that she is being charged for medical

expenses that should have been filed with, and paid by, her insurance.

       “[U]nrelated claims against different defendants belong in different suits . . ..”

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Additionally, where there are limited

connections between claims the court can order severance or dismissal without prejudice.

UWM Student Ass’n v. Lovell, 888 F.3d 854, 864 (7th Cir. 2018). When a plaintiff files a

complaint with unrelated claims, it is the usual practice of this court to allow her to decide

which related claims to pursue in the instant case—as well as to decide when or if to bring

the other claims in separate suits. Here, however, Ms. Bell has filed a motion providing
USDC IN/ND case 3:21-cv-00202-DRL-MGG document 6 filed 05/13/21 page 2 of 4


additional information about her medical claims and asking to proceed against Nurse

Mary Loftus and Dr. Tchapet. ECF 5. Though she may not have been aware of the need

to select one of these four groups of claims when she filed the motion, it is clear she

definitely wants to proceed on this claim. Therefore, the other three will be dismissed

without prejudice so she can pursue them in a separate lawsuit if she so desires.

      Ms. Bell alleges she had severe back and abdominal pain. ECF 1 at 2. She alleges

she had constipation and stopped menstruating. Id. She alleges she was placed in

observation and given a stool softener but is still experiencing pain so severe she cannot

lay on her back or rollover. Id. She alleges she told Nurse Mary Loftus and Dr. Tchapet

about her ongoing medical problems more than a month ago. ECF 5. She alleges, though

she was given an ultrasound and antibiotics, she has not improved. Id. She alleges they

said she needed an x-ray, but she has not gotten one nor received any pain medication

for over a month.

      A pretrial detainee cannot be punished without due process of law. Bell v. Wolfish,

441 U.S. 520 (1979). However, “[i]f a particular condition or restriction of pretrial

detention is reasonably related to a legitimate governmental objective, it does not,

without more, amount to ‘punishment.’” Id. at 539. “In evaluating the constitutionality of

conditions or restrictions of pretrial detention . . . the proper inquiry is whether those

conditions amount to punishment of the detainee.” Id. “[I]n the absence of an expressed

intent to punish, a pretrial detainee can nevertheless prevail by showing that the actions

are not ‘rationally related to a legitimate nonpunitive governmental purpose’ or that the




                                            2
USDC IN/ND case 3:21-cv-00202-DRL-MGG document 6 filed 05/13/21 page 3 of 4


actions ‘appear excessive in relation to that purpose.’” Kingsley v. Hendrickson, 576 U.S.

389, 398 (2015) (quoting Bell).

       “[M]edical-care claims brought by pretrial detainees under the Fourteenth

Amendment are subject only to the objective unreasonableness inquiry identified in

Kingsley [v. Hendrickson, 576 U.S. 389 (2015)].” Miranda v. Cnty. of Lake, 900 F.3d 335, 352

(7th Cir. 2018). The first consideration is “whether the medical defendants acted

purposefully, knowingly, or perhaps even recklessly when they considered the

consequences of their handling of plaintiff’s case.” McCann v. Ogle Cnty., 909 F.3d 881,

886 (7th Cir. 2018) (quotation marks, brackets, and citations omitted). Then, the court

considers “whether the challenged conduct was objectively reasonable,” based on the

totality of the facts and circumstances. Id.

       Here, it is possible Nurse Loftus and Dr. Tchapet acted reasonably, but that is not

clear based on the facts alleged. Because the complaint has plausibly alleged they did not,

Ms. Bell will be allowed to proceed against them for a violation of the Fourteenth

Amendment.

       For these reasons, the court:

       (1) GRANTS the motion (ECF 5) asking to proceed against Nurse Mary Loftus and

Dr. Tchapet;

       (2) GRANTS Jacklyn Crystal-Marie Bell leave to proceed against Nurse Mary

Loftus and Dr. Tchapet in their individual capacities for compensatory and punitive

damages for denying her constitutionally adequate medical treatment for her back and

abdominal pain since January 2021 in violation of the Fourteenth Amendment;


                                               3
USDC IN/ND case 3:21-cv-00202-DRL-MGG document 6 filed 05/13/21 page 4 of 4


       (3) DISMISSES all other claims WITHOUT PREJUDICE;

       (4) DISMISSES Hassel and Andre Holcomb;

       (5) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Nurse Mary Loftus and Dr. Tchapet at Quality Correctional Care, LLC, with a copy of

this order and the complaint (ECF 1), pursuant to 28 U.S.C. § 1915(d);

       (6) ORDERS Quality Correctional Care, LLC to provide the full name, date of birth,

and last known home address of any defendant who does not waive service if it has such

information; and

       (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Nurse Mary Loftus and Dr.

Tchapet to respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind.

L.R. 10-1(b), only to the claim for which the plaintiff has been granted leave to proceed in

this screening order.

       SO ORDERED.

       May 13, 2021                              s/ Damon R. Leichty
                                                 Judge, United States District Court




                                             4
